 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    ITALIAN CONNECTION, INC., a               Case No. CV 18-3554 FMO(JCx)
      California Corporation,
12
                          Plaintiff,            ORDER GRANTING STIPULATED
13                                              PROTECTIVE ORDER
                    v.
14                                              [DISCOVERY MATTER]
      BOOT BARN, INC., a Delaware
15    Corporation; KARMAN, INC., a
      Colorado Corporation; and DOES 1
16    through 10,
17                        Defendants.
18
           FOR GOOD CAUSE SHOWN, the Stipulated Protective Order filed by the
19
     parties (Dkt. No. 31) is GRANTED and shall be the Order of the Court.
20
           IT IS SO ORDERED.
21
22
     DATED: November 26, 2018
23
24
                                       ________________/s/____________________
25
                                       Honorable Jacqueline Chooljian
26                                     UNITED STATES MAGISTRATE JUDGE
27
28
